Order filed January 11, 2018




                                         In The

                       Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-17-00908-CV
                                      ____________

    IN THE INTEREST OF A.M.H. AND R.Q.D., CHILDREN, Appellant


                      On Appeal from the 310th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-61005

                                       ORDER

         The notice of appeal in this case was filed November 16, 2017. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant, Kathy Anh Kim
Tran, is excused by statute or the Texas Rules of Appellate Procedure from paying
costs has been filed. See Tex. R. App. P. 5. Therefore, the court issues the following
order.

         Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before January 22, 2018. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                     PER CURIAM